        Case: 3:21-cv-00144-bbc Document #: 5 Filed: 03/17/21 Page 1 of 1

                                Office of the Clerk
                United States District Court Western District of Wisconsin
                  120 North Henry Street, Room 320 • Madison, WI 53703
                        (608) 264-5156 • www.wiwd.uscourts.gov


                                      March 17, 2021

Sheriff
Dane County Jail
115 W. Doty St.
Madison, WI 53703

      Re:       Case no. 21-cv-144-bbc; Joshua, Jimmie v. Dane County Staff et al

Dear Sheriff:

       Under the Prison Litigation Reform Act, an inmate who files a lawsuit in federal
court under the in forma pauperis statute must pay the $350 filing fee, by sending the fee
to the court in installments of 20% of the preceding month’s income in accordance with
§ 1915(b)(2). An inmate in custody at your institution filed a lawsuit in this court. His
name and the case number assigned to his lawsuit are set forth below:

                      Inmate Name: Jimmie L. Joshua, Jr., #384383
                               Case No. 21-cv-144-bbc

        An initial partial payment of $63.39 has been paid in this case. Your financial
officer’s obligation to deduct monthly payments until the filing fee has been paid in full
is addressed in Lucien v. DeTella, 141F.3d 773 (7th Cir. 1998). If this inmate is
transferred to another institution, the financial officer of that institution will need to
know of his obligation so that monthly payments will continue.


                                    PETER OPPENEER, Clerk of Court,


                                    By: ___s/____________
                                        Deputy Clerk


cc: Jimmie L. Joshua, Jr.
